11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Manuel Medellin Jr.,                           * From the 390th District
                                                 Court of Travis County,
                                                 Trial Court No. D-1-DC-10-301375.

Vs. No. 11-11-00282-CR                         * October 17, 2013

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)


      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.